20-12878-mew             Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35                  Main Document
                                                Pg 1 of 25


    David R. Seligman, P.C.                                 Christopher M. Hayes (pro hac vice pending)
    Susan D. Golden                                         Alexander D. McCammon (pro hac vice pending)
    KIRKLAND & ELLIS LLP                                    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                      KIRKLAND & ELLIS INTERNATIONAL LLP
    601 Lexington Avenue                                    300 North LaSalle
    New York, New York 10022                                Chicago, Illinois 60654
    Telephone:     (212) 446-4800                           Telephone:       (312) 862-2000
    Facsimile:     (212) 446-4900                           Facsimile:       (312) 862-2200

    Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )   Chapter 15
                                                                 )
    EUROPCAR MOBILITY GROUP S.A.,1                               )   Case No. 20-12878 (___)
                                                                 )
                     Debtor in a Foreign Proceeding.             )
                                                                 )

                  DECLARATION OF FOREIGN REPRESENTATIVE
                PURSUANT TO 11 U.S.C. § 1515 AND RULE 1007(a)(4) OF
            THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND IN
       SUPPORT OF VERIFIED PETITION FOR (I) RECOGNITION OF FOREIGN
      MAIN PROCEEDING, (II) RECOGNITION OF FOREIGN REPRESENTATIVE,
    AND (III) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

             I, Luc Péligry, to the best of my information and belief, state as follows:

             1.     I am over the age of 18 and, if called upon, could testify to all matters set forth in

this declaration based upon my own personal knowledge except for those portions specified as

being otherwise. I am making this declaration in accordance with section 1515 of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 1007(a)(4) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).




1
      Europcar Mobility Group S.A. is the debtor in this chapter 15 case. Europcar Mobility Group S.A. is a public
      limited company with registration number 489 099 903. The location of Europcar Mobility Group S.A.’s
      registered office is 13 ter Boulevard Berthier, 75017 Paris, France.



KE 111386838
20-12878-mew        Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35             Main Document
                                          Pg 2 of 25



       2.      I serve as the chief financial officer for the above-captioned debtor, Europcar

Mobility Group S.A. (the “Debtor”), in connection with the French Proceeding (as defined below).

I have served in my current capacity at Europcar Mobility Group S.A. since January 2018. I am

the foreign representative (the “Foreign Representative”) of the Debtor and authorized to

commence this chapter 15 case.

       3.      I submit this declaration in support of: (a) the official form chapter 15 petition for

the Debtor; and (b) the Verified Petition for (I) Recognition of Foreign Main Proceeding,

(II) Recognition of Foreign Representative, and (III) Related Relief Under Chapter 15 of the

Bankruptcy Code (the “Verified Petition”).

                                           Background

I.     Europcar’s Corporate History.

       4.      The Debtor and its non-Debtor direct and indirect subsidiaries (collectively,

the “Europcar Group”) is an industry-leading mobility service company. Founded in 1949 as

“L’Abonnement Automobile,” today the Europcar Group provides mobility services and solutions

to over 9.5 million customers in more than 140 countries. The Europcar Group offers attractive

alternatives to vehicle ownership in a responsible and sustainable way. With its innovative fleet

and technologically-advanced infrastructure, the Europcar Group is well-positioned to continue to

provide mobility solutions to millions of businesses and individual customers worldwide.

II.    Europcar’s Business Operations.

       A.      Business Overview.

       5.      The Debtor itself is a holding company and its principal assets consist of direct and

indirect investments in its different subsidiaries that generate the Europcar Group’s cash flow. The

Europcar Group provides various mobility-related services and solutions, including: car rental and

light commercial vehicle rental, chauffeur services, car-sharing, scooter-sharing, and private hire


                                                 2
20-12878-mew         Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35           Main Document
                                           Pg 3 of 25



vehicle rental. With a 70-year history of service to the public as well as local and international

companies, the Europcar Group represents an alternative to public transportation and private

vehicle ownership, whether through short-term rentals or car sharing. The Europcar Group’s

corporate mission encompasses sustainability and “green” initiatives, and the Europcar Group has

been awarded World Travel Awards for the World’s Leading Green Transport Solution Company

for five years running. The Europcar Group is an integral part of the supply chain and operating

models of many companies, particularly in the distribution and logistics sector. The Europcar

Group also provides services to the healthcare industry, the police, and central and local

governments.

        6.       For the year ended December 31, 2019, the Europcar Group reported €278 million

of adjusted corporate EBITDA on €3.022 billion of revenue. Historically, the Europcar Group’s

airport-located stations represented almost half its annual revenue, despite representing only about

17% of its total stations (by number). The ongoing deleterious impact of the COVID-19 pandemic

on air travel has significantly constrained revenue at the Europcar Group’s airport stations and,

thus, overall.

        7.       The Europcar Group operates mainly in Europe through its directly operated and

agent-operated stations. It is also present internationally through its franchises as well as via

partnerships and general sales agency agreements. The Europcar Group’s directly- and agent-

operated stations are located in countries in which the Europcar Group has a longstanding local

presence and expertise, while franchise stations extend the Europcar Group’s network around the

world, bringing the Europcar Group’s range of services to a wider customer base and increasing

the reputation of its brands worldwide.




                                                 3
20-12878-mew       Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35          Main Document
                                          Pg 4 of 25



       B.      Core Brands Overview.

       8.      The Europcar Group’s brand portfolio demonstrates a strong capability to meet the

mobility needs in all market segments with innovative mobility solutions. The Europcar Group

has four core brands that meet the mobility needs of its broad customer base: Europcar, Goldcar,

InterRent, and Ubeeqo. The Europcar Group covers the traditional and upscale market with its

Europcar brand, the mid-range market with its InterRent brand, the low-cost market with its

Goldcar brand, and the urban mobility market with its Ubeeqo brand. These four core brands serve

a 27% share of the European market, making the Europcar Group the undisputed car rental leader

in Europe. In 2019, the Europcar brand also expanded into the United States, Finland, and Norway,

in both the leisure and business markets.

       C.      Europcar.

       9.      The Europcar brand is the Europcar Group’s core brand, addressing the mainstream

short- to long-term vehicle, car, van, and truck rental market. The Europcar brand provides its

customer base an extensive choice of user experiences, including a fully digitized journey or a

step-by-step journey with human interaction at all stages. The Europcar brand serves a wide range

of market segments, as well as a portfolio of diversified customers, from large multinational

business accounts to small and medium enterprises and individual customers.

       D.      InterRent.

       10.     InterRent, originally a low-cost brand, has repositioned itself as the Europcar

Group’s mid-tier market brand following the acquisition of Goldcar. As a consequence of its “Key

N Go” system, InterRent provides a smooth service that directly connects the customer, his or her

smartphone, and the car to allow customers to pick up the keys to the rental car without visiting

the InterRent counter. InterRent operates in a leisure-focused market.




                                                4
20-12878-mew       Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                          Pg 5 of 25



       E.      Goldcar.

       11.     Goldcar is the Europcar Group’s low-cost brand. Goldcar enables its customers to

receive the best value for their vacation budget by choosing a more economical vehicle rental

option. In addition to the “Key N Go” system, Goldcar leverages more than one hundred stations

in Europe and a presence in more than twenty airports in the United States to provide low-cost

mobility services worldwide.

       F.      Ubeeqo.

       12.     Ubeeqo is a French start-up company established in 2008. Since February 2017,

the Debtor wholly owns Ubeeqo International. This acquisition was part of the Europcar Group’s

strategy to expand its mobility solutions offerings to respond to customer needs by providing

simple, turnkey solutions. Ubeeqo is one of the European leaders of round-trip car-sharing, serving

both businesses and individual consumers in primarily urban regions.

III.   Europcar’s Prepetition Corporate and Capital Structure.

       13.     The Debtor is a société anonyme organized under the laws of France, and its

common shares are publicly traded and listed on the Euronext Paris Exchange.                As of

December 31, 2019, the Debtor’s share capital was divided into 163,884,278 ordinary shares with

a par value of €1 each. As of December 31, 2019, a significant portion of the Debtor’s shares and

exercisable voting rights were held by Eurazeo SE (29.89% and 31.51%, respectively). A

simplified chart depicting Europcar’s organizational structure is attached hereto as Exhibit A.

       14.     As of the Petition Date, the Debtor is borrower or issuer on a principal amount of

prepetition funded indebtedness totaling approximately €2.12 billion of Euro-denominated debt,

comprising the main debt instruments as described in the following sections, and has guaranteed




                                                5
20-12878-mew           Doc 4      Filed 12/17/20 Entered 12/17/20 13:52:35                     Main Document
                                               Pg 6 of 25



certain obligations of certain of its subsidiaries, including approximately $236.6 million of U.S.

dollar-denominated obligations of U.S. subsidiary Fox Rent-a-Car.2

        A.       2024 Senior Notes.

        15.      On November 2, 2017, the Debtor’s subsidiary, Europcar Drive D.A.C. (“Europcar

Drive”) issued Senior Notes in the amount of €600 million due November 15, 2024 and paying

4.125% annual interest (“2024 Senior Notes”), under the terms of an indenture between Europcar

Drive as issuer, and The Bank of New York Mellon, London Branch as trustee (the “Notes

Trustee”), transfer and principal paying agent, and security agent, and The Bank of New York

Mellon S.A./N.V., Luxembourg Branch as Luxembourg depositary and paying agent, as amended

pursuant to a supplemental indenture dated October 13, 2020, and as further amended pursuant to

a supplemental indenture dated December 7, 2020, and as further amended from time to time. The

2024 Senior Subordinated Notes were listed for trading on the Euro MTF Market of the

Luxembourg stock exchange. On December 19, 2017, the Debtor assumed all the obligations of

Europcar Drive as issuer of the 2024 Senior Notes.

        B.       2026 Senior Notes.

        16.      On April 24, 2019, the Debtor’s subsidiary, Europcar Mobility Drive D.A.C.

(“Europcar Mobility Drive”), issued senior notes in the amount of €450 million due April 30, 2026

and paying 4.000% annual interest (“2026 Senior Notes, and together with the 2024 Senior Notes,

the “Senior Notes”), under the terms of an indenture between Europcar Mobility Drive as issuer,

and the Notes Trustee as trustee, transfer and principal paying agent, and security agent for the

2026 Senior Subordinated Notes, and The Bank of New York Mellon S.A./N.V., Luxembourg

Branch as Luxembourg depositary and paying agent, as amended pursuant to a supplemental



2
    The summaries provided herein are qualified in their entirety by the provisions of the relevant credit documents.



                                                         6
20-12878-mew       Doc 4      Filed 12/17/20 Entered 12/17/20 13:52:35           Main Document
                                           Pg 7 of 25



indenture dated October 13, 2020, and as further amended pursuant to a supplemental indenture

dated December 7, 2020, and as amended from time to time. The 2026 Senior Notes were listed

for trading on the Euro MTF Market of the Luxembourg stock exchange. On June 15, 2019, the

Debtor assumed all the obligations of Europcar Mobility Drive as issuer of the 2026 Senior Notes,

and gross proceeds from the issuance of 2026 Senior Notes were assigned to the Debtor.

       C.      Fleet Notes.

       17.     On November 2, 2017, EC Finance Plc (“ECF”), an “orphan SPV” established for

the purpose of issuing the Fleet Notes (as defined below), issued 2.375% senior secured notes for

a principal amount of €350 million due in 2022 (the “Fleet Notes, and together with the Senior

Notes, the “Notes”) pursuant to an indenture between, inter alia, ECF, as issuer, the Debtor as

guarantor, The Bank of New York Mellon, London Branch as trustee, transfer and principal paying

agent and security agent, and The Bank of New York Mellon SA/NV, Luxembourg Branch as

depositary and Luxembourg transfer and paying agent, as amended pursuant to a supplemental

indenture dated October 13, 2020, and as further amended pursuant to a supplemental indenture

dated December 7, 2020, and as amended from time to time. The Fleet Notes are admitted to

trading on the Euro MTF market of the Luxembourg Stock Exchange. On June 29, 2018, ECF

issued new senior notes bearing interest at a rate of 2.375% for a total amount of €150 million due

2022, also guaranteed by the Debtor. As a result of this second issuance, €500 million in aggregate

principal amount of Fleet Notes are outstanding as of the date hereof.

       D.      Revolving Credit Facility.

       18.     On July 13, 2017, the Debtor entered into a €500 million senior revolving credit

facility (the “RCF”), pursuant to a revolving credit facility agreement (as amended from time to




                                                7
20-12878-mew         Doc 4      Filed 12/17/20 Entered 12/17/20 13:52:35                 Main Document
                                             Pg 8 of 25



time, the “RCF Agreement”) between, inter alia, the Debtor and several of its subsidiaries3 as

borrowers, Bank of America Merrill Lynch International Limited and others4 as bookrunners,

several banks5 as mandated lead arrangers and lenders, and Crédit Agricole Corporate and

Investment Bank as agent and security agent. The RCF Agreement contains a cross-default

provision providing that any payment default of the Debtor or its subsidiaries under the Notes

constitutes a default under the RCF Agreement. The RCF Agreement was amended on May 29,

2019, in order to, among other things, increase the total committed amount by €150 million,

bringing the total maximum amount to €650 million. In May 2020, a new additional tranche of

€20,000,000 has been added to the RCF as an “incremental facility,” bringing the total maximum

amount to €670 million. The RCF will mature in June 2023.

        E.      CS Facility.

        19.     On December 27, 2019 the Debtor entered into a €50 million unsecured term loan

(the “CS Facility”) pursuant to that certain term loan facility agreement, dated as of December 27,

2019, between the Debtor, as borrower, and Crédit Suisse International, as original lender, agent,

and calculation agent. The CS Facility matured on December 6, 2020.

        F.      The Fox Rent-a-Car Guarantees.

        20.     The Debtor has guaranteed certain U.S. dollar-denominated obligations of its U.S.

subsidiary, Fox Rent-a-Car (the “Fox Rent-a-Car Guarantees”), in connection with Fox



3
    These subsidiaries include Europcar International S.A., Europcar Holding S.A.S, Europcar Autovermietung
    GmbH, Europcar France S.A.S., Europcar International S.A.S.U. & Co OHG, and Europcar IB, S.A.U.
4
    Additional bookrunners include BNP Paribas, Crédit Agricole Corporate and Investment Bank, Deutsche Bank
    AG, London Branch, HSBC France, Natixis, and Société Générale Corporate and Investment Banking.
5
    These banks include Banco Bilbao Vizcaya Argentaria S.A., Paris Branch, Bank of America Merrill Lynch
    International Limited, BNP Paribas, Crédit Agricole Corporate and Investment Bank, Crédit Industriel et
    Commercial, Deutsche Bank AG, London Branch, Goldman Sachs International, HSBC France, ING Bank N.V.,
    French Branch, KBC Bank N.V., French Branch, Lloyds Bank plc, Natixis, and Société Générale Corporate and
    Investment Banking and National Westminster Bank plc (formerly known as The Royal Bank of Scotland plc).



                                                     8
20-12878-mew       Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                          Pg 9 of 25



Rent-a-Car’s business operations within the United States. Half of the Fox Rent-a-Car Guarantees

are governed by the laws of the state of New York and contain New York forum selection clause;

others are governed by the laws of the states of Massachusetts, Minnesota, and New Jersey, as

applicable.

IV.    Events Leading to the Chapter 15 Case and the Sauvegarde Financière Accélérée (or
       “Expedited Financial Safeguard”) Proceeding.

       A.      Capital and Liquidity Constraints.

       21.     In November 2019, the Debtor finalized its acquisition of Fox Rent-a-Car, giving

the Europcar Group a direct presence in the United States, the largest economy in the world.

Despite the Debtor’s recent growth, the COVID-19 pandemic, among other factors, has materially

disrupted the travel and mobility service industries, significantly depressing the Debtor’s revenue

from vehicle rentals. Over the course of the last year, the Debtor faced further challenges due to

the downgrading of its debt by the major ratings agencies.

       22.     Since the start of March 2020, the international spread of the COVID-19 pandemic

forced a large number of governments to put in place exceptional travel restrictions or lockdowns

and to limit or prohibit public meetings or gatherings. The Debtor took appropriate measures with

regard to its employees, customers, and business, with a dedicated multidisciplinary team working

under the supervision of the Debtor’s management board.

       23.     On March 23, 2020, the Debtor announced that, in response to an exceptional

situation and to the resulting loss of income, it had launched an unprecedented cost reduction and

cash protection plan to weather the pandemic and resume its activities as soon as local economies

regained momentum. As part of this cost reduction and cash protection plan, certain of the

Debtor’s subsidiaries in France and Spain obtained financing guaranteed by the French and

Spanish national governments, respectively.



                                                9
20-12878-mew       Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35               Main Document
                                         Pg 10 of 25



       24.     In addition to these measures, the Debtor took steps to proactively address its

balance sheet challenges by engaging with its stakeholders prior to the Petition Date.

Notwithstanding these efforts, external factors continued to limit the Debtor’s financial

performance, growth opportunities, and liquidity.      When coupled with the Debtor’s capital

structure and upcoming debt maturities, it became apparent that a more comprehensive

restructuring transaction was necessary to right-size the Debtor’s balance sheet.

       B.      Restructuring Negotiations with Stakeholders.

       25.     On November 26, 2020, following several weeks of extensive negotiations, the

Debtor announced having entered into a lock-up agreement with the members of the coordinating

committee representing the group of holders of each series of 2024 Senior Notes, 2026 Senior

Notes, and Fleet Notes also holding interests in the RCF and the CS Facility (representing

approximately 51.1% of the 2024 Senior Notes, approximately 72.7% of the 2026 Senior Notes,

100% of the CS Facility, approximately 45.7% of the RCF commitments, and approximately

22.2% of the Fleet Notes) (the “Cross-Holders Coordinating Committee”). On December 7, 2020,

the Debtor announced several amendments to the lock-up agreement, including, inter alia,

extending the subscription period with respect to €480 million in new-money financing and the

RCF refinancing and expanding the opportunity to participate in the backstop arrangement

underpinning the Restructuring Transaction (as defined herein) to all holders of the 2024 and 2026

Senior Notes who commit to backstop on the same terms and conditions as those applicable to the

Cross-Holders Coordinating Committee during the dedicated backstop commitment period, which

has been opened to that effect and will expire on December 18, 2020, under which the underwriting

of €1.145 billion of New Money and RCF refinancing will be guaranteed.

       26.     Pursuant to this lock-up agreement, the members of the Cross-Holders

Coordinating Committee committed to support and to take all steps and actions reasonably


                                                10
20-12878-mew        Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                         Pg 11 of 25



necessary to implement and consummate the financial restructuring as described in the press

release published by the Debtor on November 26, 2020.

        27.    On December 14, 2020, the Debtor commenced the French Proceeding pursuant to

Articles L. 628-1 et seq. of the French Commercial Code. The ultimate goal of the French

Proceeding is to restructure the obligations owed by the Debtor to its creditors by implementing

the financial restructuring described in the lock-up agreement (the “Restructuring Transaction”)

through an expedited financial safeguard plan (the “SFA Plan”). The Debtor and its advisors have

worked closely with their key stakeholders to negotiate and implement a holistic restructuring.

The results of this process are reflected in the SFA Plan.

        C.     The Debtor’s SFA Plan.

        28.    Following issuance of the Opening Judgment on December 14, 2020, the Debtor

expects to distribute the SFA Plan to financial creditors entitled to vote thereon. The vote of the

affected creditors to approve or reject the SFA Plan will be convened on or around January 7,

2021.

        29.    The framework of the SFA Plan contemplates a comprehensive deleveraging of

Europcar’s balance sheet through a combination of:

               a.      €480 million in new-money financing (the “New Money”), made available
                       to the Debtor and its affiliates, as follows:

                       i.     €225 million new revolving fleet financing (the “Fleet Financing
                              New Money”) made available to the Europcar Group by subscribing
                              holders of the Senior Notes, maturing December 2024, fully
                              backstopped in cash by the members of the Cross-Holders
                              Coordinating Committee and other holders of the Senior Notes who
                              commit to backstop on the same terms and conditions as those
                              applicable to the Cross-Holders Coordinating Committee;

                       ii.    €255 million of New Money in equity through:

                              (a)     a rights issue of €50 million with preferential subscription
                                      rights for the benefit of existing shareholders by issuance of


                                                11
20-12878-mew   Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                    Pg 12 of 25



                                 new shares, fully backstopped in cash by the members of the
                                 Cross-Holders Coordinating Committee and other holders of
                                 the Senior Notes who commit to backstop on the same terms
                                 and conditions as those applicable to the Cross-Holders
                                 Coordinating Committee;

                         (b)     a share capital increase of €200 million reserved to the
                                 holders of the Senior Notes by issuance of new shares, fully
                                 backstopped in cash by the members of the Cross-Holders
                                 Coordinating Committee and other holders of the Senior
                                 Notes who commit to backstop on the same terms and
                                 conditions as those applicable to the Cross-Holders
                                 Coordinating Committee (the “Senior Noteholders Capital
                                 Increase”);

                         (c)     a share capital increase of €5 million following the exercise
                                 of Penny Warrants (as defined below);

          b.     full equitization of:

                 i.      the principal amount (plus accrued and unpaid interest, including the
                         coupon due on November 16, 2020 and which will not be paid at the
                         end of the 30-day grace period) of the 2024 Senior Notes;

                 ii.     the principal amount (plus accrued and unpaid interest, including the
                         coupon due on October 30, 2020 and which will not be paid at the
                         end of the 30-day grace period) of the 2026 Senior Notes;

                 iii.    the principal amount (plus accrued and unpaid interest) of the CS
                         Facility.

          c.     Refinancing of the RCF (the “RCF Refinancing”):

                 i.      refinancing of the €670 million RCF through the granting to the
                         Debtor and other relevant non-Debtor subsidiary entities of a €170
                         million revolving credit facility (opened to all the holders of Senior
                         Notes with an oversubscription option) and a €500 million term loan
                         facility (opened in priority to all lenders under the RCF, and then to
                         all holders of Senior Notes if any remaining amount, each time with
                         an oversubscription option), maturing June 2023, fully backstopped
                         in cash by the members of the Cross-Holders Coordinating
                         Committee and other holders of Senior Notes who commit to
                         backstop on the same terms and conditions as those applicable to the
                         Cross-Holders Coordinating Committee;

          d.     Allocation of penny warrants (the “Penny Warrants”):




                                           12
20-12878-mew         Doc 4      Filed 12/17/20 Entered 12/17/20 13:52:35                 Main Document
                                            Pg 13 of 25



                        i.       The issuance of Penny Warrants to the members of the Cross-
                                 Holders Coordinating Committee, the lenders under the RCF, and
                                 holders of Senior Notes, as a result of their coordination efforts, their
                                 subscription undertakings, and their backstop arrangements, as
                                 applicable, consistent with the terms of the definitive documents for
                                 the Restructuring Transaction.

        30.     Assuming the requisite approvals of the creditors are obtained, the Debtor will seek

approval of the SFA Plan at an extraordinary general meeting of its shareholders. Such approval

is required to modify the Debtor’s bylaws in order to implement certain equitization transactions

contemplated by the SFA Plan. As a French listed company, the threshold for a quorum at the

extraordinary general meeting is 25% of the shareholders on the first convening notice and 20%

on the second. The voting shareholders must approve the SFA Plan by a two-thirds majority for

it to become effective.6 Under the SFA Plan, existing shareholders will retain their equity interests,

subject to dilution on account of the equity rights offering and equitization of the Senior Notes and

CS Facility plus accrued interest.

        31.     This comprehensive restructuring will be effected over the course of the next few

months. The Debtor expects to submit a final form of the SFA Plan to a vote of affected creditors

on or around January 7, 2021. The Debtor also expects to submit certain terms of the SFA Plan to

a vote of its shareholders at a general meeting on or around January 20, 2021. In the event that the

Debtor’s shareholders vote in favor of the SFA Plan, the French Court will hold a hearing to

consider approval of the SFA Plan and the transactions contemplated thereby, likely before the

end of January 2021. If the French Court is satisfied that the SFA Plan meets the applicable

requirements of French law, the SFA Plan will be approved and the Debtor and its stakeholders

will proceed with consummation thereof, including the infusion of additional new money financing



6
    By exception, the French Court may hold that the SFA Plan may be approved by a simple 50% majority on the
    first convening notice if a quorum representing at least 50% of shareholders is reached.



                                                    13
20-12878-mew        Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                          Pg 14 of 25



and the equitization of up to approximately €1,100 million in principal amount of the Senior Notes

and CS Facility.

       32.      In the event that the Debtor’s shareholders vote against at least one of the

resolutions under the SFA Plan, the SFA Plan cannot be approved by the French Court.

Consequently, the Debtor would petition the French Court to terminate the French Proceeding and

file for redressement judiciaire (rehabilitation proceedings) or liquidation judiciaire (liquidation

proceedings).

V.     Appointment as Foreign Representative and Filing of the Verified Petition.

       33.      On December 8, 2020, the Debtor’s supervisory board (the “Board”) authorized the

management board to launch the Chapter 15 proceedings, and I have been consequently appointed

as the “foreign representative” as defined in section 101(24) of the Bankruptcy Code for purposes

of the French Proceeding. Concurrently, I have been authorized to file the Verified Petition for

recognition of the French Proceeding as a foreign main proceeding or, in the alternative, as a

foreign nonmain proceeding under chapter 15 of the Bankruptcy Code. In addition, at the opening

hearing in the French Proceeding held on December 14, 2020, the French Court acknowledged

that I would act as the “foreign representative” of the Debtor in any ancillary recognition

proceedings with respect to the French Proceeding.

       34.      It is my understanding that for these reasons, I satisfy the definition of a “foreign

representative” as that term is defined in section 101(24) of the Bankruptcy Code.

       35.      The Debtor’s principal assets in the United States are located in New York, New

York. Specifically, the Notes and certain of the Fox Rent-a-Car Guarantees are each governed by

New York state law and contain a New York forum selection clause.

       36.      I filed the Verified Petition pursuant to sections 1504 and 1515 of the Bankruptcy

Code commencing this chapter 15 case in the United States Bankruptcy Court for the Southern


                                                 14
20-12878-mew       Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                         Pg 15 of 25



District of New York, seeking recognition of the French Proceeding as a “foreign main

proceeding,” or, in the alternative, as a “foreign nonmain proceeding,” and seeking other necessary

or appropriate relief in support of the French Proceeding.       I have been informed that the

Bankruptcy Code provides for recognition of a foreign proceeding as a “foreign main proceeding”

if such foreign proceeding is a “foreign proceeding” pending in a country where the debtor has

“the center of its main interests” (“COMI”). I have also been informed that the Bankruptcy Code

provides for recognition of a foreign proceeding as a “foreign nonmain proceeding” if such foreign

proceeding is a “foreign proceeding” pending in a country where the debtor has “an

establishment.”

        37.    I have also been informed that the French Proceeding is a “foreign proceeding” as

it is a collective judicial proceeding authorized and supervised by the French Court under the

French Commercial Code. It is my understanding that, for these reasons, the French Proceeding

qualifies as a “foreign proceeding” as that term is defined in section 101(23) of the Bankruptcy

Code.

        38.    In addition, I believe that the Debtor has its COMI in France. The Debtor is

organized under French law and its registered office and corporate headquarters are located at 13

ter Boulevard Berthier, 75017 Paris, France. In addition: the Debtor is primarily controlled by,

and decision-making is made from, its headquarters in Paris, France; the Debtor is a

publicly-traded company listed on the Euronext Paris Exchange; major components of the

Debtor’s workforce, assets, and operations are located in France; and a material portion of the

Debtor’s administrative functions, including accounting, financial reporting, budgeting, and cash

management, are conducted in France.




                                                15
20-12878-mew          Doc 4   Filed 12/17/20 Entered 12/17/20 13:52:35             Main Document
                                          Pg 16 of 25



        39.     Based on these facts, I believe that recognition of the French Proceeding as a

foreign main proceeding is warranted. I also believe recognition of myself as the Debtor’s “foreign

representative” and recognition of the French Proceeding—whether as a “foreign main

proceeding” or, in the alternative, a “foreign nonmain proceeding”—will allow the Debtor to

restructure in the most efficient manner without jeopardizing creditors’ rights.

        40.     For the reasons set forth in the Verified Petition, I submit that recognition of the

French Proceeding is necessary and appropriate for the benefit of the Debtor, its creditors, and

other parties in interest.

VI.     Statement Pursuant to Section 1515 of the Bankruptcy Code.

        41.     I am informed that section 1515 of the Bankruptcy Code provides, in pertinent part,

as follows:

        (a)     A foreign representative applies to the court for recognition of a foreign proceeding
                in which the foreign representative has been appointed by filing a petition for
                recognition.

        (b)     A petition for recognition shall be accompanied by—

                (1)     a certified copy of the decision commencing such foreign proceeding and
                        appointing the foreign representative;

                (2)     a certificate from the foreign court affirming the existence of such foreign
                        proceeding and of the appointment of the foreign representative; or

                (3)     in the absence of evidence referred to in paragraphs (1) and (2), any other
                        evidence acceptable to the court of the existence of such foreign proceeding
                        and of the appointment of the foreign representative.

        (c)     A petition for recognition shall also be accompanied by a statement identifying all
                foreign proceedings with respect to the debtor that are known to the foreign
                representative.

        42.     In satisfaction of section 1515(b) of the Bankruptcy Code, I submit this declaration

describing the existence of the French Proceeding and my authorizing therein to act as the Foreign

Representative of the Debtor. In addition, I understand that the French Proceeding is a “foreign



                                                 16
20-12878-mew        Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35              Main Document
                                         Pg 17 of 25



proceeding” as such term is defined in section 101(23) of the Bankruptcy Code, and there are no

other foreign proceedings pending against the Debtor. Therefore, the Verified Petition meets the

requirements of section 1515 of the Bankruptcy Code in satisfaction of the third requirement under

section 1517(a) of the Bankruptcy Code.

VII.   Disclosure Pursuant to Bankruptcy Rule 1007(a)(4).

       43.     I am informed that Bankruptcy Rule 1007(a)(4) provides, as follows:

               In addition to the documents required under § 1515 of the Code, a foreign
               representative filing a petition for recognition under chapter 15 shall file with the
               petition: (A) a corporate ownership statement containing the information described
               in Rule 7007.1; and (B) unless the court orders otherwise, a list containing the
               names and addresses of all persons or bodies authorized to administer foreign
               proceedings of the debtor, all parties to litigation pending in the United States in
               which the debtor is a party at the time of the filing of the petition, and all entities
               against whom provisional relief is being sought under § 1519 of the Code.

       44.     I am further informed that Bankruptcy Rule 7007.1 provides in pertinent part that

a corporate ownership statement:

               . . . identif[y] any corporation, other than a governmental unit, that directly or
               indirectly owns 10% or more of any class of the corporation’s equity interests, or
               states that there are no entities to report under this subdivision.

       A.      Corporate Ownership Statement.

       45.     In compliance with the requirements of Bankruptcy Rule 1007(a)(4)(A), the

following is a corporate ownership statement of the Debtor, which identifies any corporation (other

than a governmental unit) that directly or indirectly owns 10 percent or more of any class of the

Debtor’s equity interests:

               •   As of December 31, 2019, Eurazeo SE owned or controlled, as applicable,
                   29.89% of the Debtor’s share capital, 29.79% of the theoretical voting rights of
                   the Debtor, and 31.51% of the exercisable voting rights of the Debtor.




                                                 17
20-12878-mew         Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35            Main Document
                                          Pg 18 of 25



          B.    List of Administrators.

          46.   In compliance with the requirements of Bankruptcy Rule 1007(a)(4)(B), the

Debtor, the Board, and the Foreign Representative shall maintain control of and be authorized to

administer the French Proceeding. The service address for the Debtor in this chapter 15 case is

13 ter Boulevard Berthier, 75017 Paris, France.

          47.   Mr. Alain Fargeaud is the juge-commissaire appointed in the French Proceeding,

located at: Commercial Court of Paris, 1 Quai de la Corse, 75004 Paris, France.

          48.   SELARL FHB, acting through Maître Hélène Bourbouloux, is the administrateur

judiciaire appointed in the French Proceeding, located at: 176 avenue Charles de Gaulle, 92000

Neuilly-sur-Seine.

          49.   SELAFA MJA, acting through Maître Lucile Jouve, is the mandataire judiciaire

appointed in the French Proceeding, located at: 102 rue du Faubourg Saint-Denis, 75010 Paris,

France.

          50.   I am not aware of any other persons or bodies authorized to administer the French

Proceeding on behalf of the Debtor.

          C.    Parties to Litigation Pending in the United States.

          51.   Counsel has informed me that the Bankruptcy Rule 1007(a)(4) requires the foreign

representative to file a list containing the names and addresses of all parties to litigation pending

in the United States at the time of the commencement of a chapter 15 case. The Debtor is not party

to any litigation pending in the United States as of the date hereof.




                                                  18
20-12878-mew       Doc 4   Filed 12/17/20 Entered 12/17/20 13:52:35         Main Document
                                       Pg 19 of 25



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing statements are true and correct to the best of my

information and belief.

Executed on this 17th day of December, 2020.


                                               /s/ Luc Péligry
                                               Luc Péligry
                                               Foreign Representative
20-12878-mew   Doc 4   Filed 12/17/20 Entered 12/17/20 13:52:35      Main Document
                                   Pg 20 of 25




                                      EXHIBIT A

                       Europcar’s Corporate Structure (Simplified)
                                   20-12878-mew                   Doc 4     Filed 12/17/20        Entered 12/17/20 13:52:35             Main Document
Europcar Mobility Group S.A. Corporate Structure Pg 21 of 25


     LC EC
 Participations                                                                                Europcar
 Investments,                                                                                Mobility Group
                          100%
     S.L.U.                                                                                       S.A.
    (Spain)                                                                                    (France)
                                                                                                                                            Debtor

     100%
                                                                                                                                            Non-Debtor

  Car Rentals
 TopCo, S.L.U.
    (Spain)



     100%                                                100%


                                                Europcar                                                                          Europcar
  Car Rentals
                                              Participations                                                                       Holding
ParentCo, S.A.U.                                                                                                100%
                                                  S.A.S.                                                                           GmbH
    (Spain)
                                                (France)                                                                         (Germany)


     100%                                           100%                                                                            100%


  Car Rentals                                  Europcar                                                                          Charterline
  Subsidiary,                                Mobility Group                                                                        Fuhrpark
    S.A.U.                                      USA, LLC                                                                        Service GmbH
    (Spain)                                  (United States)                                                                      (Germany)


                                                                                                 100%
     100%                                           100%


                                                                                               Europcar
    Goldcar                                     Fox Rent a                                   International                        Europcar
  Spain, S.L.U.                                  Car, Inc.                                                      100%            Holding S.A.S.
                                                                                                S.A.S.U.
    (Spain)                                   (United States)                                   (France)                          (France)




     100%                         100%                     100%                99%             100%           0.01%    74.21%          100%                        100%          100%

                                                                              Europcar                                               Europcar
                                Europcar                                                                                                                                     Europcar UK,
   Europcar                                                                 International       Europcar                          Internacional                 Europcar
                                 Holding            Europcar IB, SA                                            Europcar S.A.                                                    Limited
   Lab S.A.S.                                                             S.A.S.U. und Co.    France S.A.S.                        Aluguer de                  Italia, SpA
                                 PTY Ltd                (Spain)                                                  (Belgium)                                                      (United
    (France)                                                                    OHG             (France)                         Automoveis, SA                   (Italy)
                               (Australia)                                                                                                                                     Kingdom)
                                                                             (Germany)                                              (Portugal)


     100%                        100%                                 100%      1%                                                                                               100%

                                                                                                                 25.78%                                                       PremierFirst
                                                                                                                                                    Europcar                 Vehicle Rental
    Ubeeqo                      Europcar                                                                                                            Services,                EMEA Holdings
 International                  Australia                                                                                                        Unipessoal, Lda                Limited
     S.A.S.                      PTY Ltd                                     Europcar                                                              (Portugal)                   (United
    (France)                   (Australia)                                Autovermietung                                                                                       Kingdom)
                                                                              GmbH
                                                                            (Germany)                                                                                            100%
                                 100%

                                                                                                                                                                              PremierFirst
                                                                                                                                                                             Vehicle Rental
                                                                                                                                                                                Holdings
                                                                                                                                                                                Limited
                G1 Holdings                                                                                                                                                     (United
                (Australia)                SMJV Ltd                                                                                                                            Kingdom)
                   PTY Ltd               (New Zealand)
                 (Australia)                                                                                                                                                     100%


                   100%                      100%
                                                                                                                                                                               Europcar
                                                                                                                                                                               Group UK
                                                                                                                                                                                Limited
             CLA Holdings                                                                                                                                                       (United
                                          BVJV Limited
                PTY Ltd                                                                                                                                                        Kingdom)
                                         (New Zealand)
              (Australia)



                   100%



                CLA Trading
                   PTY Ltd
                 (Australia)
20-12878-mew   Doc 4   Filed 12/17/20 Entered 12/17/20 13:52:35   Main Document
                                   Pg 22 of 25



                                  EXHIBIT B

                                Board Minutes
20-12878-mew           Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35                Main Document
                                             Pg 23 of 25




Europcar Mobility Group                                                  Extract of the Minutes
A public limited company (société anonyme) with a
Management Board and Supervisory Board and share                          of the meeting of the
capital of €163,884,278
Registered office: 13 ter, boulevard Berthier                              Supervisory Board
75017 Paris, France
Paris Trade and Companies Register No. 489 099                                      of
903                                                                        December 8, 2020
(“the Company”)



On December 8, 2020 at 7:00 p.m

The members of the Company’s Supervisory Board met at the Group HQ and via secured-access
conference.



The following participated in the conference call:       The following also participated in the conference call:

     •      Mr Jean-Paul Bailly                              •    Ms. Caroline Parot, Chairwoman of the
     •      Mr Pascal Bazin                                       Management Board,
     •      Mr Antonin Marcus                                •    Mr. Fabrizio Ruggiero, Deputy CEO, Head of
     •      Ms Virginie Fauvel                                    Business Units, member of the Management
     •      Ms Martine Gerow                                      Board,
     •      Mr Sandford Miller                               •    Mr. Olivier Baldassari, Group Chief
     •      Ms Sophie Flak                                        Countries and Operations Officer, member of
     •      Mr Alessandro Ricciotti (representative of            the Management Board,
            the employees)                                   •    Mr. Franck Rohard, Secretary General &
     •      Ms Petra Friedmann                                    Group General Counsel, Secretary of the
                                                                  Supervisory Board,
                                                             •    Mr. Luc Péligry, Group Chief Finance
Persons not in attendance (apologies sent):                       Officer,
                                                             •    Mr Arnaud Joubert, Rothschild & Co,
     •      Mr Philippe Audouin                              •    Mr. Laurent Gautier, Darrois Villey Maillot
     •      Mr Patrick Sayer                                      Brochier,
     •      Ms Adèle Mofiro-Mata (representative of          •    Mr Henry Barrault, Rothschild & Co,
            the employees)                                   •    Mr. Camille Pochat, Rothschild & Co,
                                                             •    Ms Catherine Ambos, Darrois Villey Maillot
                                                                  Brochier,
                                                             •    Mr. François Kopf, Darrois Villey Maillot
                                                                  Brochier,
                                                             •    Mr Nassim Ghalimi, Veil Jourde,
                                                             •    Mr. Paul Lafuste, Veil Jourde,

The Meeting was opened under the chairmanship of Mr. Jean-Paul Bailly.

Mr. Franck Rohard was appointed to serve as secretary.




8920239.2
20-12878-mew             Doc 4    Filed 12/17/20 Entered 12/17/20 13:52:35          Main Document
                                              Pg 24 of 25


As the quorum requirements were met, the Supervisory Board discussed, reviewed, and checked the
following items:

                 Update on ESTE process

                 SFA vote

                 Budget vs BP / IBT scenario and Next steps

                 Misceleanous



                                                     ***

(…)

2.              Este Process

(…)

2.1             Authorization of opening an accelerated financial safeguard (sauvegarde financière
                accélérée)

On November 25, 2020, the Company has entered into a lock-up agreement with the members
of the coordinating committee representing the group of holders of each series of 2024 Senior
Notes, 2026 Senior Notes and of the EC Finance plc's Senior Secured Notes, also holding
interests in the RCF and the Credit Suisse Facility, in order to implement and consummate the
agreed restructuring proposal. On December 6, 2020, a technical amendment to the lock-up
agreement has been executed by the Company and the other parties; this amendment having no
impact with respect to the Company on the terms and conditions of the agreed restructuring
proposal, as described in the supervisory meeting of November 25, 2020.

It is recalled to the Supervisory Board that the opening of an accelerated financial safeguard
(sauvegarde financière accélérée) by the Commercial Court of Paris is a key prerequisite to the
implementation and the consummation of the agreed restructuring proposal under the lock-up
agreement, as such agreed restructuring proposal will need to be approved by the Commercial
Court of Paris as part of the accelerated financial safeguard plan.

In this context, after discussions, the Supervisory Board:

(i)         unanimously approves the filing of a request to open an accelerated financial safeguard
            (sauvegarde financière accélérée) at the level of the Company (including for the
            avoidance of doubt any proceedings related to a Chapter 15 recognition of the
            sauvegarde financière accélérée in the United States),

(ii)        unanimously authorizes the Chairman of the Management Board to prepare, amend,
            finalize, sign and file all documents required to file the request to open an accelerated
            financial safeguard (sauvegarde financière accélérée) at the level of the Company
            (including for the avoidance of doubt any proceedings related to a Chapter 15
            recognition of the sauvegarde financière accélérée in the United States).



8920239.2
20-12878-mew       Doc 4     Filed 12/17/20 Entered 12/17/20 13:52:35                 Main Document
                                         Pg 25 of 25


(…)




                                                     ***

There being no further business to discuss, the meeting then terminated at 8:00 pm.




TRUE CERTIFIED COPY




 _______________________________
 Mr. Franck Rohard
 Secretary General & Group General Counsel,
 Secretary of the Supervisory Board,




8920239.2
